UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 24, 2011 SOUTH JERSEY INDUSTRIES, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 1-6364 22-1901645 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1 South Jersey Plaza, Folsom, New Jersey 08037 (Address of Principal Executive Offices, Including Zip Code) (609) 561-9000 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. South Jersey Industries, Inc. (“SJI”) amended its bylaws (Article II, Section 2.1) to increase the size of its board of directors from 10 to 11 members at its January 21, 2011 board meeting.The members of SJI’s board then elected Shahid Malik to SJI’s board.Mr. Malik will serve on SJI’s Audit and Compensation Committees.Mr. Malik was also elected to the board of SJI’s subsidiary South Jersey Energy Company and will serve on the Executive Committees of South Jersey Energy Solutions and its subsidiaries. The press release announcing the elections attached hereto as Exhibit 99.1, and the amended SJI bylaws, attached hereto as Exhibit 99.2, are hereby incorporated by reference. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. South Jersey Industries, Inc. (“SJI”) amended its bylaws (Article II, Section 2.1) to increase the size of its board of directors from 10 to 11 members at its January 21, 2011 board meeting.The members of SJI’s board then elected Shahid Malik to SJI’s board.Mr. Malik will serve on SJI’s Audit and Compensation Committees.The press release announcing the election of Mr. Malik attached hereto as Exhibit 99.1, and the amended SJI bylaws, attached hereto as Exhibit 99.2, are hereby incorporated by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release dated January 24, 2011 issued by South Jersey Industries. Bylaws of South Jersey Industries, Inc. as amended and restated through January 21, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SOUTH JERSEY INDUSTRIES Date:January 24, 2011 By:/s/ David A. Kindlick David A. Kindlick Vice President & Chief Financial Officer
